Tarbele, J.:
This is a proceeding in equity to enjoin the collection of taxes for levee purposes in the county of Issaquena. The tax sought to be enjoined was levied to pay a claim of Patrick G. Meath for work upon the levee of the Mississippi river within the said county. The board of supervisors of that county, in obedience to an act of the legislature of this state, approved Dec. 7, 1870, having ordered the levy and collection of a sum sufficient to pay the said claim, the injunction in this case was' sued out. The bill sets forth a variety of grounds for the writ, among which are, the invalidity and illegality of the claim of said Meath, the bar of the statute of limitations, a special bar by the levee laws, a prior adjudication inequity and a perpetual injunction, whereby the claim in question was adjudged illegal and void, and its collection forever enjoined, and the unconstitutionality of the act of the legislature above referred to. There is also in the bill this averment, to wit: “ That thei said Henry P. Scott has never given any bond for the collection of said tax, other than his official bond as tax collector of. said county, and that said Scott owns no property in said county subject to execution except one horse and some small articles of personal property of no value to any one except himself, and that, he is insolvent and cannot respond in damages to your complainants for the trespasses about to be committed by him in attempting to collect said tax, or for collecting the same unlawfully.”
*242The legislative enactment above referred to is, in substance, as follows:
Section 1. The legislature directs and requires the board of supervisors of Issaquena county to provide for the payment of the claim in controversy.
Section 2 directs the levy of a special ad valorem tax sufficient to pay the claim, with interest, and all costs and expenses of collection and disbursement, and that the sheriff and tax collector shall collect the said tax.
Section 3 is as follows: “ Be it further enacted, that the said board of supervisors shall fix the amount of additional bonds and approve the surety or sureties therein to be given respectively by the assessor, tax collector, and treasurer of said county, which shall be given by each of them for the faithful performance of their respective duties under this act.”
In Coulson v. Harris, 43 Miss., this doctrine is stated: “If there is anything special in the case, anything which renders the remedy at law impossible or incomplete, as for example, when the trespasser is insolvent, # # # in guch cage chancery will put forth its restraining hand, and compel the wrong-doer to desist.”
We are of the opinion that the foregoing rule correctly sets forth one of the true grounds of equity jurisdiction, and that it is applicable to and shall govern the Gase at bar, as it is presented in the record. It should be. added, that to the bill there was a demurrer, which was sustained, and the bill dismissed. From that decree the complainants appealed to this court. Upon the allegation of the insolvency of the tax collector and the want of any bond for the faithful collection and payment of the tax in question, his case is brought within the doctrine of Coulson v. Harris, supra, as to equity jurisdiction. The chancellor ought, therefore, to have entertained the bill in this case, and disposed of the questions involved upon their merit's.
*243The decree dismissing the. hill and dissolving the injunction, is, for the reasons set forth, reversed, and the cause remanded, with leave to the defendants to answer within sixty days from this date..